ORDER DISMISSING ORDER TO SHOW CAUSE, LIFTING SUSPENSION, AND DIRECTING THE RESPONDENT TO PAY COSTS

On April 30, 2007, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to respond to the Indiana Supreme Court Disciplinary Commission’s demands for a response to grievances filed against Respondent. On May 11, 2007, the Commission reported Respondent had complied with respect to only one of the two grievances to which the show cause order was directed. On June 15, 2007, 868 N.E.2d 407, this Court issued an order suspending Respondent but providing the suspension would be lifted if the Commission certified to the Court that Respondent had cooperated fully with both investigations. On June 25, 2007, the Commission filed a “Certification of Compliance and Motion to Tax Costs” stating Respondent had fully cooperated and requesting the Court to impose costs of $520.52 against Respondent.
The Court, being duly advised, now GRANTS the Motion, DISMISSES the “Order to Show Cause” issued in this matter, and ORDERS Respondent reinstated to the practice of law in this state effective June 25, 2007.
Pursuant to Admission and Discipline Rule 23(10)(f)(5), the Court ORDERS Respondent to reimburse the Disciplinary Commission $520.52 for the costs of prosecuting this proceeding. A check in this amount should be made payable to the Indiana Supreme Court Disciplinary Commission and sent or delivered to the Commission at 115 West Washington Street, Suite 1165, Indianapolis, Indiana 46204. Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent’s failure to pay these costs by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.
The Clerk of this Court is directed to forward notice of this Order to the Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d).
All Justices concur.